DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.

Response to Amendment
The amendment filed on 5/16/2022 has been entered. Claim 1 is currently amended.  Claim 3-5 have been cancelled.  Claims 1-2 and 6-10 are pending with claims 9-10 withdrawn from consideration.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-10 directed to an invention non-elected without traverse.  Accordingly, claims 9-10 have been cancelled.

Response to Arguments
Applicant's argument, see page 4-6, filed on 5/16/2022, with respect to 103 rejection has been fully considered and is persuasive.  Specifically, the prior art Weng does not teach the claimed Relational Expression 2 of 1 < [Al]/[N] < 4.  The 103 rejection is withdrawn.

Allowable Subject Matter
Claims 1-2 and 6-8 are allowed.
The following is an examiner' s statement of reasons for allowance:
Independent claim 1 is directed to a wire rod comprising the recited chemical composition and microstructure, satisfying the relationship of 1 < [Al]/[N] < 4.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Weng et al (CN103060678A).  The previous office action made a 103 rejection because the prior art teaches a steel suitable for wire rod with overlapping composition and overlapping microstructure.
However, Weng does not teach the claimed relationship of 1 < [Al]/[N] < 4.  Based on Weng’s Al=0 to 2.0 and N=0.002 to 0.25, the examiner calculates Weng’s ratio of [Al]/[N] being 0 to 1000. There is only 1 in 250 values in the prior art range fall within the claimed range.  This overlap is too broad to support a 103 rejection.  A prima facie case of obviousness typically exists where the claims are drawn to a narrow range and the prior art teaches a somewhat broader range.  To render a claim obvious, prior art cannot be vague and must collectively, although not explicitly, guide an artisan of ordinary skill towards a particular solution. Since the prior art does not have any guidance toward a narrower range, the much narrower claimed range is not obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2 and 6-8 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762